DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Tkadlec et al. (US 2017/0141446 cited by applicant).
[Rejections related to Fig. 18]:
Regarding Claims 1 and 3-12; Tkadlec (e.g. Fig. 18) teaches a filter device including: a housing formed of a frame (716) and covers (730, 740); an opening (724) where resonator conductors (750, 760) are inserted and are removable horizontally into the frame where cavities are formed between the respective outer covers and a circuit board (752) having the resonator conductors on each side (i.e. the resonator conductors are in respective cavities divided by the circuit board) (Claims 3-5 and 10); pressing/tuning stub sheet shaped conductive elements are on and integral with the covers and aligned with the open ends of the resonators (Claims 7 ,9), and the stubs (e.g. Figs, 24a, 24b) have one end attached to the cover/housing and the other end is adjustable toward and away from the resonator to adjust the frequency characteristics; the ends of the resonators that are not open ends are connected to the outer conductor portions as shown in Fig. 18; the resonator conductors are selected to be more than one resonator conductor to improve the frequency response (e.g. see [0079]) thus inherently they are electrically connected to one another (Claim 6); fastening/mounting terminal flanges (e.g. see flanges (like 128 in Fig. 5) on the ends of frame/housing 716 in Fig. 18 and [0065]); ports extend outside the housing at the ends (e.g. 758) of the circuit board for connecting to external devices and thus they are capable of having wire connections (e.g. see [0123]) (Claim 8); multiple resonators are in each cavity which are forming electrically connected resonators of the filter (Claim 11); and the device is for a communications system in a base station (e.g. see [0002] and [0003]) (Claims 1 and 12).

[Rejections related to Fig. 6]:
	Regarding Claims 1-3, 5-8, and 11-12, Tkadlec (e.g. Fig. 6) teaches generally the same features as Fig. 18 for the subject matter of Claims 1, 3, 5-8, and 11-12, but instead of an opening/slot 724 as in Fig. 18; Fig. 6 further/alternatively includes the subject matter of Claim 2 of the present invention including a terminal ledge (e.g. 122) of the housing in the cavity (i.e. a cavity terminal) supporting the resonator conductors (e.g. see Fig. 7) and the ledge electrically connects to the perimeter of the resonator conductor sheets (150/160) which thus provides a short circuit for the short circuit ends of the resonator conductors (e.g. see [0072]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11043724. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach all of the limitations of the present claims but merely in different dependencies and the combining of the various features of the patent claims to arrive at the present claims would have been obvious since they are all readily apparent to one of ordinary skill in the art to be combinable to form a complete filter device, and the use of the patent claim invention to be in a base station communication device would have been a mere selection of a well-known application of the filter where the benefit of tuning a selected frequency of operation for signaling is needed as is a fundamental purpose of such a filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843